1 Fulton Financial Corporation July 2010 Investor Presentation Data as of June 30, 2010 2 Forward-Looking Statement nThis presentation may contain forward-looking statements about Fulton Financial Corporation’s financial condition, results of operations, business, strategies, products and services. You can identify forward-looking statements by the use of words such as “may”, “should”, “will”, “could”, “estimates”, “predicts”, “potential”, “continue”, “anticipates”, “believes”, “plans”, “expects”, “future” and “intends” and similar expressions which are intended to identify forward-looking statements. n Such forward-looking statements reflect the current beliefs and expectations of the Corporation’s management, are based on estimates, assumptions and projections about the Corporation’s business and its industry, and involve significant risks and uncertainties, some of which are beyond our control and difficult to predict. These statements are not guarantees of future performance and actual results may differ materially from those expressed or forecasted in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Accordingly, investors and others are cautioned not to place undue reliance on such forward-looking statements. nMany factors could affect future financial results including, without limitation, asset quality and the impact of adverse changes in the economy and in credit or other markets and resulting effects on credit risk and asset values; acquisition and growth strategies; market risk; changes or adverse developments in economic, political or regulatory conditions; a continuation or worsening of the current disruption in credit and other markets, including the lack of or reduced access to, and the abnormal functioning of markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of Federal Deposit Insurance Corporation deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; balances of risk- sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. nFor a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. 3 Presentation Outline uCorporate Profile uFranchise and Markets uOverview of the 2nd Quarter uCapital uEarnings/Peer Group uFinancial Performance uSupplemental Credit Information uInvestment Portfolio 4 Fulton Financial Profile(as of 6/30/10) nMid-Atlantic regional financial holding company nA family of 8 community banks in 5 states nFulton Financial Advisors nFulton Mortgage Company n270 community banking offices nAsset size:$ 16.6 billion n3,950 Team Members nMarket capitalization:$ 1.8 billion nBook value per common share:$ 9.37 nTangible book value per common share:$ 6.60 nShares outstanding: 198.5 million 5 A Valuable Geographic Franchise 6 Care, Listen, Understand, Deliver Superior Customer Experience 7 COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING LISTENING IS JUST THE BEGINNING. Our Brand 8 Overview of the 2nd Quarter nStrong investment community response to our $230 million capital raise nGood core deposit growth / strong liquidity position nRegulation E communication plan implemented and ongoing nExpenses well controlled / core competency nNamed 100 Most Trustworthy Companies by Forbes 9 Overview of the 2nd Quarter / Credit nNon-performing assets increased from prior quarter nLinked quarter decrease in overall delinquency nEarning asset growth a challenge / slow economic recovery n$ 40 million provision unchanged from prior quarter nAsset quality ratios compare favorably to peers nDiversified loan portfolio with managed reduction in construction exposure 10 TARP Repayment Completed nPreferred shares redeemed in full on July 14, 2010 nEliminates $18.8 million in annual dividends to the U. S. Treasury nAdditional capital cushion initially obtained as “insurance” for protracted recession no longer necessary nPositions corporation for future growth opportunities, both organic and through acquisition 11 Reported(1) Pro-Forma(2) GAAP Capital $2.23 billion $1.85 billion Total Risk-Based Capital $2.17 billion $1.75 billion Total Risk-Based Capital 16.60% 13.70% Tier 1 Risk-Based Capital 14.10% 11.20% Leverage Capital 11.30% 8.90% Tangible Common Equity 8.20% 8.20% Tangible Common Equity to Risk-Weighted Assets 10.20% 10.20% (1) Risk-based and leverage capital ratios are estimates. (2) Including estimated effect of TARP repayment. Capital 6/30/10 12 Forbes.com nFulton Financial named one of the nation’s “100 Most Trustworthy Companies” nSelected from over 8,000 publicly held companies nOnly bank included in large-cap or mid-cap company lists nOne of only 4 banks on entire list nCriteria: governance, accounting practices, financial transparency 13 n51 relationships with commitments to lend of $20 million or more nMaximum individual commitment: $33 million nMaximum commitment land development: $25 million nMaximum commitment any one development project: $15 million nAverage commercial lending relationship size is nLoans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans 14 Financial Performance 15 -15.0 -5.0 Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 Q2 10 Quarterly Net Income (in millions) 16 Net Interest Income $ $ $ 0% Loan Loss Provision - 0% Other Income 8% Securities Losses n/m Other Expenses 1% Net Income Net Income Available to Income Statement Summary (Q2 2010 vs. Q1 2010) 17 Net Interest Income $ $ $ 10% Loan Loss Provision -20% Other Income -7% Securities (Losses) Gains n/m Other Expenses -7% Net Income Cost of Preferred Stock 0% Net Income Available to Income Statement Summary(YTD June) 18 International Bancshares Corporation Old National Bancorp South Financial Group, Inc. Susquehanna Bancshares, Inc. TCF Financial Corporation Trustmark Corporation UMB Financial Corporation United Bankshares, Inc. Valley National Bancorp Whitney Holding Corporation Wilmington Trust Corporation *Fulton’s peer group as of June 30, 2010 Associated Banc-Corp BancorpSouth, Inc. Bank of Hawaii Corporation BOK Financial Corporation Citizens Republic Bancorp City National Corporation Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. First Citizens BancShares, Inc. First Midwest Bancorp, Inc. First Merit Corporation Peer Group* 19 Q1 06 Q2 06 Q3 06 Q4 06 Q1 07 Q2 07 Q3 07 Q4 07 Q1 08 Q2 08 Q3 08 Q4 08 Q1 09 Q2 09 Q3 09 Q4 09 Q1 10 YTD 6/10 FULT Peer Top 50 Net Interest Margin 20 Q2 2010 Q1 2010 $ % (dollars in millions) Comm'l Mort $ $ 10 $ 0% Commercial - 0% Home Equity - 0% Resid Mort 30 3% Construction -5% Cons./Other - 0% Total Loans $ $ $ 0% Average Loans(Q2 2010 vs. Q1 2010) 21 $ % (dollars in millions) Comm'l Mort $ $ $ 6% Commercial 30 1% Home Equity -2% Resid Mort 10 1% Construction -21% Cons./Other -4% Total Loans $ $ $ 0% Average Loans(June 30th - Year to Date) 22 -0.3 -5.9 -6.5 -9.0 -6.0 -3.0 03 04 05 06 07 08 09 Q1 10 YTD 6/10 FULT Peer Top 50 Average Loan Growth 23 01 02 03 04 05 06 07 08 09 Q1 10 YTD 6/10 FULT Peer Top 50 Net Charge-Offs To Average Loans 24 04 05 06 07 08 09 Q1 10 Q2 10 FULT Peer Top 50 Non-performing Loans to Loans 25 03 04 05 06 07 08 09 Q1 10 Q2 10 FULT Peer Top 50 Allowance to Loans 26 03 04 05 06 07 08 09 Q1 10 Q2 10 FULT Peer Top 50 Allowance to Non-performing Loans 27 Q2 2010 Q1 2010 $ % (dollars in millions) Nonint DDA $ $ $ 6% Int DDA 40 2% Savings/MMDA 8% CD's -2% Cash Management - 0% Total Deposits $ $ $ 2% Average Deposits(Q2 2010 vs. Q1 28 $ % (dollars in millions) Nonint DDA $ $ $ 17% Int DDA 12% Savings/MMDA 36% CD's -7% Cash Management -18% Total Deposits $ $ $ 7% Average Deposits(June 30th - Year to Date) 29 03 04 05 06 07 08 09 Q1 10 YTD 6/10 FULT Peer Top 50 Average Deposit Growth 30 Millions YTD June YTD Dec Other Income 31 (dollars in thousands) Overdraft & NSF Fees $ $ $ 8% Invt Mgt & Trust 7% Debit Card Fees 14% Service Charges 8% Mort. Sales Gains -9% Cash Mgt Fees 10% Merchant Fees 16% Other Income(Q2 2010 vs. Q1 2010) 32 (dollars in thousands) Overdraft & NSF Fees $ $ $ 7% Invt Mgt & Trust 6% Service Charges 30 0% Mort. Sales Gains -60% Debit Card Fees 22% Cash Mgt Fees -24% Merchant Fees 13% Other Income(June 30th - Year to Date) 33 03 04 05 06 07 08 09 1Q 10 YTD 6/10 FULT Peer Top 50 Efficiency Ratio Lower Than Peers 34 (dollars in thousands) Salaries & Benefits $ $ $ 4% Occupancy & Equip. -11% FDIC Insurance 4% Data Proc. & Software -4% Legal & Audit 19% Supplies & Postage 7% Marketing 24% Telecommunications -8% Other Expense(Q2 2010 vs. Q1 2010) 35 (dollars in thousands) Salaries & Benefits $ $ $ -4% Occupancy & Equip. 1% FDIC Insurance -39% Data Proc. & Software -10% Legal & Audit 29% Supplies & Postage 90 2% Telecommunications 20 0% Marketing -4% Operating Risk Loss -82% Other Expense(June 30th - Year to Date) 36 Future Growth Initiatives nLeverage local community banking market presence and brand nCore deposit growth / segmentation nOrganic growth / increase market share nGrow quality earning assets nSuperior customer experience / relationship strategy nGrow non-interest income nBranch expansion / select markets 37 Fulton Financial Corporation One Penn Square Lancaster, PA17602 www.fult.com 38 Supplemental Credit Information 39 Manufacturing RE - Rental and Leasing Construction Agriculture Retail Wholesale Health Care Other Financial Services Arts and Entertainment Transportation Commercial Loans by Industry (June 30, 2010) 40 Average % of 10 v. 09 % Balance Total Growth Growth Pennsylvania $ 55.8% $ 2% New Jersey 20.7% -1% Maryland 11.9% -8% Virginia 8.8% -6% Delaware 2.8% -4% $ Loan Distribution by State(Q2 2010) 41 Provision Net Charge-Offs / Average Loans $0 Q2 2009 Q3 2009 Q4 2009 Q1 2010 Q2 2010 ($ in millions) 0.97% 0.81% 0.97% 0.95% 0.97% 0.00% 0.50% 1.00% 1.50% Q2 2009 Q3 2009 Q4 2009 Q1 2010 Q2 2010 Provision and Net Charge-Offs Stable 42 Comm'l Res. Mtg. (in thousands) Pennsylvania $ Maryland - New Jersey Virginia 33 Delaware Avg Loans NCO % 1.33% 0.35% 3.83% 0.29% 2.11% 0.97% Net Charge-offs(Q2 2010) 43 Category Total (%) 6/30/09 90-Days 6/30/09 Total (%) 6/30/10 90-Days 6/30/10 Commercial Loans Consumer Direct Commercial Mortgage Residential Mortgage Construction Total Portfolio Loan Delinquency (Key Sectors) 44 Comm'l Res. Mtg. (in thousands) Pennsylvania $ Maryland New Jersey Virginia Delaware End Loans NPL% 2.12% 2.34% 8.86% 1.74% 3.08% 2.65% * Includes accruing loans > 90 days past due. Non-performing Loans*(June 30, 2010) 45 Ending % of NPL Allowance Pennsylvania $ 52.0% $ $ New Jersey 17.2% Maryland 16.5% Virginia 8.7% Delaware Res Mtg and HE by State(June 30, 2010) 46 Ending % of NPL Allowance Pennsylvania $ 66.6% $ $ New Jersey 15.5% Maryland 9.7% Virginia 7.2% Delaware C&I Loans by State(June 30, 2010) 47 Ending % of NPL Allowance Pennsylvania $ 35.2% $ $ Virginia 24.1% Maryland 21.7% New Jersey 17.4% Delaware Construction Loans(June 30, 2010) 48 $0 12/31/2007 12/31/2008 12/31/2009 06/30/2009 06/30/2010 (7%) (23%) (19%) ($ in millions) Construction Loans / Total Loans 12.2% 10.5% 8.2% 9.2% 7.5% Declining Construction Exposure 49 Ending % of Balance Total Commercial Residential $ 65.6% Commercial 27.9% Real Estate 5.2% Other Commercial 1.3% $ Construction Loans by Type 50 Ending % of NPL Allowance Balance Total Balance Allocations Pennsylvania $ 52.0% $ $ New Jersey 28.0% Maryland 9.0% Virginia 8.0% Delaware 3.0% $ $ $ CRE Loans by State(June 30, 2010) 51 Ending Commercial / Industrial $ Commercial Real Estate Total Outstanding Delinquency: 2.9% Shared National Credits(June 30, 2010) 52 Residential Mtg $ $ C&I/Comm'l Mtg Construction Consumer/other Note: Excludes non-accrual TDR's Troubled Debt Restructurings 53 Investment Portfolio Detail 54 ENDING MODIFIED BALANCE DURATION (in millions) Agency mortgage-backed securities $ Agency collateralized mortgage obligations Municipal bonds Auction rate securities Corporate & trust preferred securities U.S. Treasuries and agencies FHLB & FRB stock NA Bank stocks NA Other investments NA Net unrealized gain / (loss) Investment Portfolio(June 30, 2010) 55 Fulton Financial Corporation One Penn Square Lancaster, PA17602 www.fult.com
